J-S46013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RAMIK BANKS                              :
                                          :
                     Appellant            :   No. 1038 EDA 2020

          Appeal from the PCRA Order Entered February 20, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002500-2011


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED JANUARY 5, 2021

      Appellant, Ramik Banks, appeals pro se from the trial court’s February

20, 2020, order denying his petition for writ of habeas corpus. After careful

review, we affirm.

      The facts of Appellant’s underlying convictions are not pertinent to his

present appeal.      We only note that on April 20, 2012, a jury convicted

Appellant of first-degree murder and related offenses. He was sentenced that

same day to life imprisonment without the possibility of parole (“LWOP”).

Appellant filed a timely appeal and, after this Court affirmed his judgment of

sentence, our Supreme Court denied his petition for allowance of appeal.

Commonwealth v. Banks, 83 A.3d 1064 (Pa. Super. 2013) (unpublished

memorandum), appeal denied, 87 A.3d 317 (Pa. 2014). Appellant thereafter

filed a timely petition under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, which was ultimately dismissed by the PCRA court.            We
J-S46013-20



affirmed the PCRA court’s dismissal of Appellant’s petition on appeal.

Commonwealth v. Banks, 215 A.3d 688 (Pa. Super. 2019) (unpublished

memorandum).

      On July 23, 2019, Appellant filed a pro se petition for writ of habeas

corpus, which underlies his present appeal. Therein, he claimed, inter alia,

that the statute under which his LWOP sentence was imposed, 18 Pa.C.S. §

1102, is void for vagueness, as it does not provide adequate notice of the

impossibility of parole. On February 20, 2020, the trial court issued an order

denying Appellant’s petition for writ of habeas corpus. Appellant filed a timely,

pro se notice of appeal, and he also complied with the trial court’s order to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Therein, he preserved the following, single issue that he raises on appeal:

      A. Whether the trial court abused its discretion in dismissing
      Appellant’s state habeas corpus petition alleging penal statute 18
      Pa.C.S. [§] 1102(a) is unconstitutional and void under the
      vagueness doctrine because the statute fails to give a person of
      ordinary intelligence fair notice that its true penalty is life
      imprisonment “without parole?”

Appellant’s Brief at 3.

      Initially, we observe that Appellant raised this exact same claim in his

timely-filed PCRA petition, which was denied by the PCRA court and addressed

by this Court in Appellant’s prior appeal. See Commonwealth v. Banks, No.

356 EDA 2018, unpublished memorandum (Pa. Super. filed June 8, 2018)

(“[Appellant]   claims    that   the   statute   authorizing   his   sentence   is

unconstitutionally vague, as it fails to state that a sentence of life in prison


                                       -2-
J-S46013-20



under the statute is without the possibility of parole.”). In affirming the PCRA

court’s denial of Appellant’s petition, we noted that this Court had rejected the

same void-for-vagueness challenge to section 1102 in Commonwealth v.

Rouse, 191 A.3d 1 (Pa. Super. 2018). There, Rouse filed a PCRA petition

alleging that section 1102 failed to give adequate notice of the impossibility

of parole and was, therefore, void for vagueness. The Rouse panel held that

the claim did not implicate the legality of Rouse’s sentence and, therefore, it

was not cognizable under the PCRA. Id. at 6-7. Next, the panel concluded

that Rouse had waived his section 1102 challenge by not raising it at

sentencing or in a post-sentence motion. Id. at 7.

      Applying Rouse in Appellant’s prior PCRA appeal, this Court first

determined that Appellant had improperly raised his void-for-vagueness claim

in a PCRA petition. See Banks, No. 356 EDA 2018, at *7. Second, we held

that, even had Appellant properly raised his claim in a petition for writ of

habeas corpus, he had waived it by failing to raise it at sentencing or in a

post-sentence motion.     Id.   Alternatively, we noted that we would have

rejected Appellant’s void-for-vagueness challenge on the merits, adopting the

following rationale set forth by the PCRA court:

      “[D]uly enacted legislation carries with it a strong presumption of
      constitutionality.” Commonwealth v. Turner, 80 A.3d 754, 759
      (Pa. 2013). It will therefore be upheld, “unless it clearly, palpably,
      and plainly violates the constitution.”        Commonwealth v.
      Neiman, 84 A.3d 603, 611 (Pa. 2013) (internal quotations
      omitted). Under the void-for-vagueness standard, a statute is
      unconstitutional if it is “so vague that persons of common
      intelligence must necessarily guess at its meaning and differ as to
      its application.” Commonwealth v. Davidson, 938 A.2d 198,

                                      -3-
J-S46013-20


        207 (Pa. 2007).       On the other hand, a statute will pass
        constitutional muster[] if it “define[s] the criminal offense with
        sufficient definiteness that ordinary people can understand what
        conduct is prohibited and in a manner that does not encourage
        arbitrary and discriminatory enforcement.”               Id. (quoting
        Kodender v. Lawson, 461 U.S. 352, 357 (1983)). Specifically,
        a sentencing statute is constitutional if it states with specific clarity
        the     consequences      of   violating      a    criminal     statute.
        Commonwealth v. Berryman, 649 A.2d 961, 985 (Pa. Super.
        1994) (citing U.S. v. Batchelder, 442 U.S. 114, 123 (1979)).

               Here, the sentencing statute at issue, 18 Pa.C.S. §
        1102(a)(1), plainly states that a person convicted of first[-]degree
        murder “shall be sentenced to death or a term of life
        imprisonment.” While section 1102(a)(1) is silent about parole
        eligibility, a separate statute unambiguously provides that the
        parole board is without power to parole anyone serving a sentence
        of life imprisonment. 61 Pa.C.S. § 6137(a)(1) (“The board may
        parole … any inmate to whom the power to parole is granted to
        the board by this chapter, except an inmate condemned to death
        or serving life imprisonment….”). Moreover, the fact that parole
        eligibility is codified in a separate statute is irrelevant, since both
        statutes read together put [a] defendant on notice that the
        penalty for first[-]degree murder is life without parole or death.
        See Commonwealth v. Bell, 645 A.2d 211, 218 (Pa. 1994)
        (mandatory minimum statute … was not unconstitutionally vague
        for failing to specify a [] sentence since the [sentence] was implied
        when read together with other statutes).

Id. at 7-8 (quoting PCRA Court Opinion, 4/11/18, at 11-12).

        Reviewing this Court’s decision in Appellant’s prior, PCRA appeal, it is

clear that we have already rejected, as waived and/or meritless, the same

challenge to section 1102 that Appellant presents herein. Accordingly, we are

bound to affirm, for the same reasons set forth in Appellant’s previous appeal,

the trial court’s order dismissing his void-for-vagueness challenge to section

1102.     See Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995)

(“[T]his Court has long recognized that judges of coordinate jurisdiction sitting



                                         -4-
J-S46013-20



in the same case should not overrule each others’ decisions.”) (citation

omitted).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2021




                                 -5-